Citation Nr: 9909073	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-15 795	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of knife wounds incurred as a result of an assault 
at a VA medical facility.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In his September 1998 Substantive Appeal, the veteran 
requested a personal hearing before the Board in Washington, 
DC.  However, a February 1999 report of contact indicates 
that the veteran canceled a Board hearing scheduled in March 
1999.  See  38 C.F.R. § 20.702(e) (1998).


FINDING OF FACT

The veteran has claimed additional disability as a result of 
an intervening cause during hospitalization at a VA facility, 
rather than as a result of treatment or an examination 
rendered by the VA.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. §§ 1151, 7104(c) (West 1991 & 
Supp 1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran has asserted that he is entitled to 
compensation 38 U.S.C.A. § 1151 because, while hospitalized 
at a VA facility in November 1997, he was attacked by another 
patient and incurred multiple knife lacerations.  He has 
submitted records of this hospitalization, dated in November 
and December of 1997, in support of his claim.

In general, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).  But see 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) (indicating that a 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997).

However, under 38 U.S.C.A. § 7104(c), the Board is bound in 
its decisions by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  In this regard, 
the Board observes that, in VAOPGCPREC 1-99 (Feb. 16, 1999), 
the VA General Counsel determined that 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) authorizes compensation only for 
disability resulting from the treatment or examination itself 
at a VA facility, and not for disability due to such 
intervening causes as a sexual assault or another intentional 
tort; remedies for such acts are beyond the scope of section 
1151.  See also Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993) (section 1151 does not address disabilities that are 
merely coincidental with the receipt of VA treatment or which 
are not the result of actions by the VA); VAOPGCPREC 7-97 
(Jan. 29, 1997) (section 1151 does not cover injuries which 
were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  

In a case like this, where the law and not the evidence is 
dispositive, the veteran's claim should be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1996).  Since the veteran seeks 
compensation under 38 U.S.C.A. § 1151 for additional 
disability incurred as a result of an intervening cause 
during a VA hospitalization, and not as a result of treatment 
or an examination rendered by the VA, his claim, which is 
without legal merit, must be denied. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of knife 
wounds incurred as a result of an assault at a VA medical 
facility is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 
- 3 -


- 1 -


